___________

                                    No. 95-2985
                                    ___________

Clarence Collins,                        *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Arkansas.
Larry Norris, Commissioner of            *
Corrections,                             *          [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     July 5, 1996

                           Filed:   July 17, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Clarence Collins, an Arkansas prisoner, was convicted of burglary and
sentenced as an habitual offender to forty years imprisonment.               The
Arkansas Supreme Court affirmed his conviction and sentence.        Collins v.
State, 826 S.W.2d 231, 232 (Ark. 1992).             After pursuing state post-
conviction remedies, Collins filed this 28 U.S.C. § 2254 petition for
habeas corpus relief.      The district court1 denied the petition without an
evidentiary hearing, and Collins appeals.


     After careful review of the record before us and the parties' briefs
(including Collins's pro se supplemental brief), we conclude




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
the district court correctly denied Collins's petition.   Accordingly, we
affirm.   See 8th Cir. R. 47B.      We also deny Collins's motion for
appointment of new counsel, as Collins was able to assert in his pro se
supplemental brief the arguments he complained his counsel omitted.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-